THE THIRTEENTH COURT OF APPEALS

                                       13-20-00128-CV


                     Robert Layton, doing business as Layton Welding
                                            v.
                                  Lavaca County, et al.


                                       On Appeal from the
                          25th District Court of Lavaca County, Texas
                              Trial Cause No. 2019-05-24216CV


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

January 21, 2021